 



EXHIBIT 10.34
Summary of Executive Salary and Bonus Arrangements
The table below summarizes the current annual salary and bonus arrangements we
have with each of our current executive officers. All of the compensation
arrangements we have with our executive officers, including with respect to
annual salaries and bonuses, are reviewed and may be modified from time to time
by the Compensation Committee of our Board of Directors. The Compensation
Committee approved the annual salary and bonus arrangements noted in the table
below.
We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement is filed as an exhibit to the
accompanying Annual Report on Form 10-K. The non-salary and bonus components of
our compensation arrangements with our executive officers, including with
respect to severance, option grants and other benefits, are described in those
respective agreements. We generally pay bonuses, if any, to our executive
officers on a quarterly basis. Certain of our executive officers participate in
the executive bonus plan that was adopted by the Compensation Committee on
February 9, 2005, a description of which is filed as Exhibit 10.33 to the
accompanying Annual Report on Form 10-K. In addition to the bonus arrangements
noted in the table below, all of our executive officers are eligible for
discretionary bonuses as determined from time to time by the Compensation
Committee.

                      Annual         Executive Officer   Base Salary     Bonus  
Frank F. Khulusi
Chairman, President and Chief Executive Officer
  $ 800,000       (1 )
 
               
Brandon H. LaVerne
Interim Chief Financial Officer, Treasurer and Chief Accounting Officer
  $ 206,748       (2 )
 
               
Kristin M. Rogers
Executive Vice President—Sales and Marketing
  $ 335,000       (1 )
 
               
Daniel J. DeVries
Executive Vice President—Consumer
  $ 275,000       (1 )
 
               
Robert I. Newton
General Counsel and Secretary
  $ 300,000       (3 )

 

(1)   Mr. Khulusi, Ms. Rogers and Mr. DeVries are eligible to participate in our
executive bonus plan referenced above.   (2)   Mr. LaVerne is eligible to
receive an annual bonus of up to $56,000, paid in quarterly installments, as
well as discretionary bonuses as determined from time to time by the
Compensation Committee.   (3)   Mr. Newton is eligible to receive an annual
bonus of up to $120,000, paid in quarterly installments, as well as
discretionary bonuses as determined from time to time by the Compensation
Committee.

 

 